Citation Nr: 1340726	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-50 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety and paranoid personality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection.

The Veteran has a right to request a hearing before the issuance of a Board decision.  See 38 C.F.R. § 20.700 (2013).  Generally, such request must be received within 90 days from notification of certification of the appeal.  See 38 C.F.R. § 20.1304(a) (2013).  In the instant case, the Veteran's appeal was certified to the Board on September 25, 2013.  In October 2013, less than 90 days after the Veteran was notified of certification to the Board, the Veteran requested a personal hearing before a member of the Board (Veterans Law Judge) at the local RO (i.e., Travel Board hearing) in an updated VA form 9.  Therefore, there is an outstanding request for a hearing before the Board.  As such hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a hearing at the RO.  See 38 C.F.R. §§ 20.703 , 20.704, 20.1304(a) (2013).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board of Veterans' Appeals (i.e., a Travel Board hearing) at the local RO.  Written notice of the date and time of the scheduled Board hearing must be sent to the Veteran's latest address of record.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


